Citation Nr: 1332538	
Decision Date: 10/21/13    Archive Date: 10/24/13

DOCKET NO.  10-13 876	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 for reduction of vision in the right eye and a central scotoma in the right eye due to VA treatment, including procedures in September 2003 and July 2004.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

W. R. Stephens, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1966 to August 1967.
This matter comes before the Board of Veterans' Appeals (Board) on appeal of an April 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  


FINDINGS OF FACT

1.  As a consequence of VA medical treatment administered in September 2003 and July 2004, the Veteran sustained additional disabilities of the eye in the form of reduction of vision and a central scotoma in the right eye.

2.  The Veteran's additional disabilities were not proximately caused by carelessness, negligence, lack of proper skill, error in judgment, or similar instances of fault on the part of VA in furnishing the treatment.

3.  The Veteran's additional right eye disabilities were not a reasonably foreseeable consequence of medical treatment administered in July 2004.


CONCLUSION OF LAW

The criteria for entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for right eye disabilities as the result of VA treatment in September 2003 and July 2004 have been met.  38 U.S.C.A. § 1151 (West 2002 & Supp. 2012); 38 C.F.R. 3.361 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Veterans Claims Assistance Act of 2000 (VCAA)

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  The Board is granting in full the benefit sought on appeal.  As a result, any error committed with respect to either the duty to notify or the duty to assist was harmless.

II. 1151 Claim for Right Eye Disabilities

In pertinent part, section 1151 provides for compensation for a qualifying additional disability in the same manner as if such additional disability were service- connected.  A disability or death is a qualifying additional disability if the disability or death was not the result of the veteran's willful misconduct and (1) the disability or death was caused by hospital care, medical or surgical treatment, or examination furnished the veteran under any law administered by the Secretary, and (2) the proximate cause of the disability or death was (A) carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of the Department in furnishing the hospital care, medical or surgical treatment, or examination; or (B) an event not reasonably foreseeable.  38 U.S.C.A. § 1151 (West 2002).

In determining whether additional disability exists, the physical condition immediately prior to the disease or injury upon which the claim for compensation is based will be compared with the subsequent physical condition resulting from the disease or injury.  Compensation will not be payable for the continuance or natural progress of diseases or injuries for which the hospitalization or treatment was authorized.  38 C.F.R. § 3.361(b) (2011).

To establish causation, evidence must show that the hospital care, medical or surgical treatment, or examination resulted in the veteran's additional disability or death.  Merely showing that a veteran received care, treatment, or examination and that the veteran has an additional disability or died does not establish cause.  38 C.F.R. § 3.361(c)(1). 

Hospital care, medical or surgical treatment, or examination cannot cause the continuance or natural progress of a disease or injury for which the care, treatment, or examination was furnished unless VA's failure to timely diagnose and properly treat the disease or injury proximately caused the continuance or natural progress. 38 C.F.R. § 3.361(c)(2).  Additional disability or death caused by a veteran's failure to follow properly given medical instructions is not caused by hospital care, medical or surgical treatment, or examination. 38 C.F.R. § 3.361(c)(3). 

The proximate cause of disability or death is the action or event that directly caused the disability or death, as distinguished from a remote contributing cause.  To establish that carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing hospital care, medical or surgical treatment, or examination proximately caused a veteran's additional disability or death, it must be shown that the hospital care, medical or surgical treatment, or examination caused the veteran's additional disability or death (as explained in paragraph (c) of this section); and (i) VA failed to exercise the degree of care that would be expected of a reasonable health care provider; or (ii) VA furnished the hospital care, medical or surgical treatment, or examination without the veteran's or, in appropriate cases, the veteran's representative's informed consent.  To determine whether there was informed consent, VA will consider whether the health care providers substantially complied with the requirements of § 17.32 of this chapter. Minor deviations from the requirements of § 17.32 of this chapter that are immaterial under the circumstances of a case will not defeat a finding of informed consent.  Consent may be express (i.e., given orally or in writing) or implied under the circumstances specified in § 17.32(b) of this chapter, as in emergency situations. 

Whether the proximate cause of a veteran's additional disability or death was an event not reasonably foreseeable is in each claim to be determined based on what a reasonable health care provider would have foreseen. The event need not be completely unforeseeable or unimaginable but must be one that a reasonable health care provider would not have considered to be an ordinary risk of the treatment provided. 38 C.F.R. § 3.361(d).  In determining whether an event was reasonably foreseeable, VA will consider whether the risk of that event was the type of risk that a reasonable health care provider would have disclosed in connection with the informed consent procedures of § 17.32 of this chapter.


Due to the complexity of the Veteran's treatment history, a brief summary is appropriate.  In September 2003, the Veteran was diagnosed with a macula-on retinal detachment.  This is considered an ocular emergency, and as a result, surgery was performed on the same day of diagnosis to correct the detachment.  The surgery was performed without complication.  Post-operative visits showed improvement until approximately seven months post-operation, at which time the Veteran was diagnosed with an epiretinal membrane.  The medical record indicates that this is a common complication, and generally does not require surgery.  However, the medical record shows that in three separate examinations between April 2004 and June 2004, surgery was recommended for the Veteran.  The Veteran agreed, and a second procedure was performed in July 2004.  No complications were reported, however, another retinal tear was found during the procedure which was lasered at the time.  Post-operative visits again indicated that the Veteran was improving.  However, at a visit three months post-operation, an elevated macula with sub-retinal fluid was noted.  Further examination showed an extrafoveal choroidal neovascular membrane (CNVM).  The record suggests that a CNVM is a rare complication, however, it has been reported in the medical literature.  Subsequent treatment was provided to attempt to address the CNVM.  According to a February 2009 VA examination, "[f]ollow up examinations show that although the sub-retinal fluid eventually resolved, fibrovascular scar tissue developed ultimately resulting in a severe reduction in right eye vision and a central scotoma." 

Here, the Veteran has additional disabilities resulting from VA medical treatment in the form of reduction of vision in the right eye and a central scotoma in the right eye.  These were noted in the February 2009 VA examination.  There is no evidence of record that these are the result of the Veteran's willful misconduct. 

The record shows that the Veteran's severe reduction in vision and central scotoma in his right eye ultimately resulted from VA treatment and not simply the natural progression of a previous disease or injury.  The first procedure, performed in September 2003 to repair the retinal detachment led to what was described by a VA examiner as a common complication.  A second procedure in July 2004 was performed to address this complication.  The July 2004 procedure eventually led to the CNVM.  The record shows that the CNVM and resulting complications led to the Veteran's resulting vision reduction and scotoma.  As a result, the Board finds that the causation element is met as the Veteran's additional disabilities were caused by VA treatment.

As there is both additional disability and causation, the matter now turns on whether VA negligence led to the additional disability.  In the absence of negligence, the claim may still be granted if the additional disability is the result of an event not reasonably foreseeable. 

The Veteran seems to believe that negligent VA treatment led to the additional retinal tear in his eye.  After speaking with a male intern who had been present at his surgery, the Veteran seems to believe that the treating professionals used him as a "living cadaver."  The Veteran's allegations imply fault, and suggest that VA's carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault may have resulted in his additional disabilities.  However, such fault is not shown in the medical records.  After review of the entire record, the February 2009 VA examiner concluded that "the current right eye vision disability was not the result of carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the Department of Veterans Affairs."  While the Board takes very seriously the Veteran's contentions, it ultimately concludes that they are of little probative value given their vagueness and speculative nature.  While the Veteran is competent to repeat certain information given by a health care provider, such as a medical diagnosis, the vagueness of this alleged conversation with a medical intern provides evidence of little probative value.  For this reason, and as the Veteran is not shown to be competent to offer an opinion on complex medical matters, the Board finds the February 2009 VA examination to be of the most probative evidence on the matter of whether VA health care providers were careless, negligence or otherwise at fault for his additional disability.  As a result, the Board concludes that evidence weighs against a finding of negligence or a similar degree of fault on the part of VA.

The Board now turns to the discussion of whether the additional disability was a result of an event that was not reasonably foreseeable.  The evidence shows that there were post-operative complications resulting from the September 2003 procedure, but competent medical evidence in the form of the February 2009 VA examiner's opinion supports a finding that the resulting complications were in fact foreseeable.  However, that same examiner also opined that the complications stemming from the second procedure in July 2004 were not foreseeable.  In the February 2009 VA examination, the examiner describes the resulting CNVM as "an uncommon complication."  In a subsequent January 2010 addendum, the examiner reinforced this opinion by stating that there is no evidence that the CVNM was an event that was preventable or reasonably foreseeable.  The Board recognizes that although the examiner indicated that CNVM was a rare complication, the examiner also indicated that it has been reported in the medical literature following epiretinal membrane surgery.  This acknowledgement does raise some concern on the part of the Board as to whether the CNVM was truly an event that was not reasonably foreseeable.  However, given the examiner's emphasis on how uncommon such a complication was, and the examiner's January 2010 addendum specifically indicating that the resulting complications were not foreseeable, the Board will resolve doubt in favor of the Veteran, and finds that the CNVM resulting from the July 2004 procedure was not a reasonably foreseeable complication.  Consequently, entitlement to compensation under 38 U.S.C.A. § 1151 is warranted.


ORDER

Entitlement to compensation under 38 U.S.C.A. § 1151 for reduction of vision in the right eye and a central scotoma in the right eye due to VA treatment is granted.



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


